UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2506


LEE OLIVER,

                    Plaintiff - Appellant,

             v.

ELIZABETH BARTHOLOMEW, Staff to the Sexual Offender Advisory Board, in
her Individual Capacity; STEPHEN T. MOYER, Secretary of Public Safety &
Correctional Services, in his Individual Capacity; MONTGOMERY COUNTY,

                    Defendants - Appellees,

             and

GREGG L. HERSHBERGER, Former Secretary of Public Safety & Correctional
Services, In his Individual Capacity; GARY D. MAYNARD, Former Secretary of
Public Safety & Correctional Services, In his Individual Capacity; MARY ANN
SAAR, Former Secretary of Public Safety & Correctional Services, In her Individual
Capacity; STUART O. SIMMS, Former Secretary of Public Safety & Correctional
Services, In his Individual Capacity; SHELLEY LIPTON, Montgomery County
Police Department Sex Offender Registry Unit, In her Individual Capacity;
DETECTIVE M. PARKER, Montgomery County Police Department Sex Offender
Registry Unit, In his Individual Capacity; JIM CUNNINGHAM, Montgomery
County Police Department Sex Offender Registry Unit, In his Individual Capacity;
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES;
SEXUAL OFFENDER ADVISORY BOARD,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-00323-CCB)
Submitted: November 20, 2019                                Decided: November 25, 2019


Before MOTZ and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Breon L. Johnson, LAW OFFICE OF BREON L. JOHNSON, Rosedale, Maryland, for
Appellant. Brian E. Frosh, Attorney General, Michael O. Doyle, Assistant Attorney
General, Edward J. Kelley, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Towson, Maryland; Marc P. Hansen, County Attorney,
John P. Markovs, Deputy County Attorney, Edward B. Lattner, Chief, Division of
Government Operations and Appeals, Patricia Lisehora Kane, Chief, Division of
Litigation, Erin J. Ashbarry, Associate County Attorney, OFFICE OF THE COUNTY
ATTORNEY, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Lee Oliver appeals the district court’s order granting Defendants’ motions to strike

his amended complaint and denying his motion for leave to amend the complaint. * On

appeal, Oliver argues that the district court erroneously concluded that his 42 U.S.C. § 1983

(2012) claims were futile and, in the alternative, abused its discretion in exercising

supplemental jurisdiction over his state law claims. We affirm.

       A party may amend a pleading once as a matter of right within 21 days of service

of the pleading or of a responsive pleading or motion. Fed. R. Civ. P. 15(a)(1). “In all

other cases, a party may amend its pleading only with the opposing party’s written consent

or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “Although leave to amend should be freely

given when justice so requires, . . . [a] district court may deny a motion to amend when the

amendment would be prejudicial to the opposing party, the moving party has acted in bad

faith, or the amendment would be futile.” Equal Rights Ctr. v. Niles Bolton Assocs., 602
F.3d 597, 603 (4th Cir. 2010) (brackets and internal quotation marks omitted). We

generally review a district court’s decision to deny leave to amend for abuse of discretion.

United States ex rel. Ahumada v. NISH, 756 F.3d 268, 274 (4th Cir. 2014). When a district

court denies a motion to amend on the ground of futility, however, we review the district

court’s legal conclusions de novo. Id. Upon a review of the record, we find no error in the



       *
        To the extent Oliver also appeals the district court’s grant of Defendants’ motions
to dismiss his original complaint, we affirm for the reasons stated by the district court.
Oliver v. Dep’t of Pub. Safety & Corr. Servs., No. 1:18-cv-00323-CCB (D. Md. Nov. 28,
2018).

                                             3
district court’s conclusion that the proposed amendment of Oliver’s § 1983 claims was

futile. We therefore affirm the district court’s decision to strike the amended complaint

and deny Oliver leave to amend as to these claims.

       Oliver next argues that, even if his federal claims were properly rejected, the district

court erred in exercising supplemental jurisdiction over his state law claims. We disagree.

The district court “enjoys wide latitude in determining whether or not to retain jurisdiction

over state claims.” Campbell-McCormick, Inc. v. Oliver, 874 F.3d 390, 398 (4th Cir. 2017)

(brackets and internal quotation marks omitted); see also 28 U.S.C. § 1367 (2012). “The

doctrine of supplemental jurisdiction thus is a doctrine of flexibility, designed to allow

courts to deal with cases involving pendent claims in the manner that most sensibly

accommodates a range of concerns and values.” Shanaghan v. Cahill, 58 F.3d 106, 110

(4th Cir. 1995) (internal quotation marks omitted).          In deciding whether to retain

jurisdiction, courts consider judicial economy, convenience, and fairness to the parties.

Crosby v. City of Gastonia, 635 F.3d 634, 644 n.11 (4th Cir. 2011).

       Here, each of the factors weighed in favor of retaining jurisdiction: Oliver brought

the claims in federal court in the first instance, the factual allegations supporting the state

law claims were identical to the allegations supporting the federal claims, the issues had

already been briefed, and the state law questions were not novel or complex. Accordingly,

the district court did not abuse its discretion in retaining supplemental jurisdiction over the

state law claims. Finally, to the extent Oliver raises this on appeal, we conclude that the

district court did not err in its substantive determination that the state law claims were

without merit.

                                              4
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          5